Citation Nr: 0112176	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  98-08 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for service 
connection for a left knee disability.  During the pendency 
of the appeal, the Board remanded the case to the RO in 
November 1999 for additional evidentiary development, 
including to schedule the veteran for a VA examination to 
obtain a nexus opinion.  Following these developments, the RO 
continued its denial of the claim in an October 2000 
decision.  The case was returned to the Board in February 
2001.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Left knee disability was not present within one year of 
the veteran's discharge from service, is not etiologically 
related to service and was not caused or worsened by the 
veteran's service-connected osteochondroma of the distal 
right femur. 


CONCLUSIONS OF LAW

1.  The veteran's left knee disability was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of arthritis of the veteran's left knee during active duty 
may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  Left knee disability is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The case was forwarded to the Board in February 2001.  Prior 
to doing so, the RO sent correspondence to the veteran and 
his representative notifying them of the changes in the law 
and informing them that it had reviewed the case and found 
the evidentiary developments undertaken were in compliance 
with the VCAA.  The Board has reviewed the claims file and 
notes that all available records necessary for an equitable 
disposition of the veteran's appeal have been obtained and 
the veteran has been afforded a VA examination for the 
purpose of determining the etiology of his left knee 
disability.  The Board finds that there is no outstanding 
evidence which should be obtained and that there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.

The veteran is currently service connected for an 
osteochondroma of the distal right femur, medial condyle.  
His primary contention is that his service-connected 
disability of his right lower extremity forced his left lower 
extremity to compensate for its shortcomings, thus eventually 
producing a chronic left knee disability.

Private medical records dated prior to the veteran's entry 
into service show that in the mid-1950's he was treated for 
an injury of his right hip, diagnosed as a slipped femoral 
epiphysis of his right femur, which was surgically treated 
and reduced with internal fixation and insertion of pins into 
his right hip.  He was noted to have a 1/2-inch shortening of 
his right lower extremity as compared to the left due to this 
injury.  The treatment records do not show any complaints 
pertaining to his left knee or any involvement of the left 
knee.

The veteran's service medical records do not show any 
evidence of a left knee disorder.  

A private medical report dated in August 1964 shows that an 
osteochondroma involving the distal end of his right femur 
was noted on X-ray examination.

Private medical records show that on X-ray examination in 
January 1981, the veteran's left knee displayed normal soft 
tissues and no evidence of fracture, dislocation or other 
significant bone or joint abnormality.  Private medical 
reports indicate that in November 1989, the veteran had 
undergone treatment for removal of fluid from his left knee 
and a steroid injection for degenerative joint disease of the 
left knee.  Private medical reports dated in 1997 show 
additional treatment for left knee complaints.

At the video hearing before the undersigned in February 1999, 
the veteran testified, in pertinent part, that it was his 
opinion that his left knee disability was the result of his 
having to compensate his left leg and knee motions over the 
years to accommodate the disabilities of his right lower 
extremity. 

Treatment reports from DMC Health Care Centers, dated in 
December 1999, show that the veteran was treated for 
bilateral knee complaints, including bilateral arthrosis with 
a large effusion on the left.  The veteran related a history 
of a right hip and right knee injury in service and reported 
that he had been advised by previous orthopedic surgeons that 
his left knee arthritis was the result of having to 
compensate for his lower right extremity disabilities.  

In commentary dated in December 1999, his treating physician, 
Ronald S. Lederman, M.D., reported that he reviewed the 
veteran's medical history of treatment for a slipped capital 
femoral epiphysis in his youth, resulting in shortening of 
one leg by a 1/2 inch.  Dr. Lederman opined that the veteran's 
leg length discrepancy and the difficulty he experienced with 
his right leg led to a limping and altered gait which, in 
turn, may have contributed to arthritis of his left lower 
extremity.

With regard to the veteran's left knee, the report of a VA 
examination conducted in May 2000 shows that there were 
effusion, swelling, crepitation and tenderness of this joint.  
The ligaments of his left knee were stable with nearly full 
range of motion.  X-rays revealed an osteochondroma of his 
right knee at the medial side arising from the femoral 
condyle, and arthritis of the patellofemoral compartment of 
the left knee.  The relevant diagnoses were arthritis of both 
knees and subjective complaints of pain in both knees.  In 
his commentary, the examining physician expressed his opinion 
that the veteran's service-connected osteochondroma of the 
distal right femur on the medial side did not cause or 
chronically worsen his left knee arthritic disability.  The 
examiner further stated that the service-connected 
osteochondroma was not taking part in the functional 
limitation of the left knee joint.  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2000). 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In the case of 
Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims held that compensation 
may be allowed on the basis of aggravation of a nonservice-
connected disability by a service-connected disability.  

The medical evidence demonstrates that the veteran's left 
knee disability originated many years after his period of 
active duty.  The record contains medical evidence of a nexus 
between veteran's slipped femoral epiphysis of his right 
femur with a resulting 1/2-inch shortening of his right lower 
extremity and his left knee disability.  According to the 
opinion of his private physician, Dr. Lederman, the 
asymmetric leg lengths caused him to modify his gait in favor 
of his right lower extremity, causing uneven orthopedic 
stresses which eventually led to his left knee arthritis.  
However, the history of slipped femoral epiphysis of his 
right femur is not a service-connected disability.  Dr. 
Lederman did not identify the service-connected 
osteochondroma of the distal right femur as a factor in the 
veteran's gait disturbance or in the development or worsening 
of the veteran's left knee disability.  The only medical 
evidence specifically addressing whether the veteran's left 
knee disability is etiologically related to the service-
connected disability is the report of the May 2000 VA 
examination, and this examination report reflects the 
examiner's opinion that the service-connected disability did 
not cause or worsen the veteran's left knee disability.  
Therefore, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim.



ORDER

Service connection for left knee disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

